         Case 1:19-cr-00853-NRB Document 19
                                         18 Filed 06/04/20
                                                  06/02/20 Page 1 of 1




                                                    June 2, 2020

Hon. Naomi R. Buchwald
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007


                      Re:     United States v. Hai Long Huang, 19-CR-853 (NRB)


Dear Judge Buchwald:

       I write, with the consent of the government, to request an adjournment of the status
conference in this case, currently scheduled for June 15, 2020.

        Due to the current conditions, I have had virtually no contact with my client since
March. I have also had limited access to my office, and so there has been little ability to move
this case forward. In light of these circumstances and the fact that the court remains closed for
in-person appearances, I respectfully request an adjournment of the conference to some time in
August, or later. As noted, the government consents to this request. If the Court grants the
request, Mr. Huang agrees to waive time under the Speedy Trial Act to the next conference
date.

       Thank you very much for your consideration.

                                                    Respectfully submitted,

                                                            /s/

                                                    Florian Miedel
                                                    Attorney for Hai Long Huang

                                         The status conference is adjourned until August 20,
                                         2020 at 2:45 p.m. Speedy trial time is excluded
cc: AUSA Elizabeth Espinosa              through that date. 18 U.S.C. § 3161(h)(7)(A).




                                                                     Dated: June 4, 2020
